United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1741
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Austin Adolf Alexander

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: October 2, 2013
                              Filed: October 9, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Austin Alexander appeals from the thirty-month sentence that the District
     1
Court imposed after Alexander pleaded guilty to manufacturing counterfeit currency,


      1
      The Honorable P. K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
18 U.S.C. § 471. On appeal, Alexander’s counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       Upon careful review, we conclude that the court did not impose an unreasonable
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (describing appellate
review of sentences under the deferential abuse-of-discretion standard and noting that
if a sentence is within the Guidelines range, the appellate court may apply a
presumption of reasonableness); see also United States v. Werlein, 664 F.3d 1143,
1146 (8th Cir. 2011) (per curiam) (explaining that if an appellant does not argue that
the district court committed procedural error, we proceed directly to a review of the
substantive reasonableness of the sentence).

     We have reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
and we have found no nonfrivolous issues for appeal. Accordingly, we affirm
Alexander’s sentence, and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-